DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on June 9, 2022. Election of claims 6 and 16, without traverse, in response to Species/restriction is acknowledged and entered. Claims 1-20 are pending, of which claims 8 and 18 are withdrawn from consideration as being drawn to non-elected species. Claims 1-7, 9-17, 19 and 20 have been examined. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-7, 9-17, 19 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of passively monitoring with a media hub device, at a point of sale terminal, one or more user devices, which is considered a judicial exception because it falls under certain the category of methods of organizing human activity such as commercial interactions as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 11 is directed to a process. 
	Step 2A – Prong One: The limitations of “passively monitoring with a media hub device, at a point of sale terminal, one or more user devices on a wireless communication channel; obtaining identification information for the one or more user devices, the identification information including at least first identification information for a first user device; identifying a location data for the one or more user devices based on a received signal strength via a triangulation and strength of one or more radio-frequency signals in the wireless communication channel; determining whether the first identification information is associated with information indicating that a retailer-specific or system-specific client application is installed on the first user device; and transmitting, based on identifying a media targeted for the first user device, the media to the first user device via the wireless communication channel, wherein: the media hub device includes a printer associated with the point of sale terminal” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial interactions including resolution of agreements in the form of contracts. That is, other than, one or more processors of a media hub device, a point of sale terminal, one or more user devices on a wireless communication channel, received signal strength via a triangulation and strength of one or more radio-frequency signals in the wireless communication channel, and a printer associated with the point of sale terminal, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element - one or more processors to perform all the steps. A plain reading of Figures 1A-1C, 9B and 10 and associated descriptions in paragraphs 53-60, and 177-183 of the Applicant’s Specification reveals that a generic processor such as an Intel Pentium microprocessor or Motorola power PC microprocessor suitably programmed may be used perform the claimed steps. Similarly, the point of sale terminal (with a printer) and the user devices may be generic digital devices such as a mobile phone, a tablet-computing device, a laptop computer, or other mobile computing device suitably program to perform their respective functions. Similarly, the wireless communication channels are generic wireless communication channels which are capable of determining signal strength via a triangulation and strength of one or more radio-frequency signals in the wireless communication channels. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 11 is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 11 is not patent eligible. Independent claim 1 is also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-7, 9, 10, 12-17, 19 and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2-4, the steps “wherein in response to determining that the first identification information is not associated with information indicating the first user device has installed the retailer-specific or system-specific client application, the one or more physical processors are configured to: store, by the media hub device, a transaction information associated with the first user device, identify a subsequent visit to the point of sale terminal by the first user device, transfer a media associated with the transaction information to the first user device, and -52-097016-2288instruct a printer to print an item that allows the user device to install the retailer-specific or system-specific, client application, based on the location data; wherein in response to determining that the first identification information is associated with information indicating the first user device has installed the retailer-specific or system-specific client application, identify media targeted for the first user device; wherein the media hub device is programmed to: transmit the media to the first user device while a transaction is pending, transmit a second media to the first user device via the wireless communication channel when the transaction is complete, and transmit an electronic receipt to the first user device via the wireless communication channel, wherein the second media is embedded within the electronic receipt or is provided separately from the electronic receipt”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions because these limitations describe the intermediate steps of the underlying process. 
	In claims 5-7 and 15-17, the steps “wherein the media hub device is further programmed to: obtain a customer identification from a point of sale terminal, the customer identification being used in association with a transaction at the point of sale terminal; store the customer identification in association with the first identification information; and transmit an association between the customer identification and the first identification information to an offer management system via a network; wherein the system comprises an offer management system, and wherein the offer management system is programmed by one or more second physical processors to: monitor an online activity of the first user device that is separate from activity associated with the media hub device; identify second targeted media for the first user device based on the monitored online activity; and transmit the second targeted media to the first user device; wherein to identify a second targeted media, an offer management system is further programmed to identify the second targeted media based further on a transaction at the point of sale terminal”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions because these limitations describe the intermediate steps of the underlying process. The additional elements of an offer management system with one or more second physical processors are generic processors such as an Intel Pentium microprocessor or Motorola power PC microprocessor suitably programmed may be used perform the claimed steps. The additional element of an offer management system with one or more second physical processors performs a traditional function recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
	In claims 9-10 and 19-20, the steps “wherein the identification information includes at least second identification information for a second user device, and wherein the media hub device is further programmed to: determine that the second user device is associated with a second user that is waiting in line for a second transaction at a point of sale terminal to be initiated; and transmit second media to the second user device; wherein the wireless communication channel comprises a short-range wireless communication channel”, under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions because these limitations describe the intermediate steps of the underlying process and the environment in which the abstract idea is applied. Also, the additional element of a short-range wireless communication channel, performs a traditional function recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-7, 9-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 9-17, 19 and 20 of U.S. Patent No. 10,977,634 B2 (‘634 herein after). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘634 Patent recites all the limitations of the instant claims. 
	For example, claim 1, of the ‘634 Patent recites all the limitations of claim 1 of the instant application “A system for passively monitoring user devices, the system comprising: 
a media hub device comprising one or more physical processors programmed by one or more computer program instructions to: passively monitor, at a point of sale terminal, one or more user devices on a wireless communication channel; obtain identification information for the one or more user devices, the identification information including at least first identification information for a first user device; identify a location data for the one or more user devices based on a received signal strength via a triangulation and strength of one or more radio-frequency signals in the wireless communication channel; determine whether the first identification information is associated with information indicating that a retailer-specific or system-specific client application is installed on the first user device; and transmit, based on identifying a media targeted for the first user device, the media to the first user device via the wireless communication channel, wherein: the media hub device includes a printer associated with the point of sale terminal”. Similarly, claim 11 of the ‘634 Patent recites all the limitations of claim 11 of the instant application except as noted above. 
	Claim 1 of the ‘634 Patent also recites all the limitations of claims 2-4 of the instant application. 
	“Instant Claim 2. The system of claim 1, wherein in response to determining that the first identification information is not associated with information indicating the first user device has installed the retailer-specific or system-specific client application, the one or more physical processors are configured to: 	store, by the media hub device, a transaction information associated with the first user device, identify a subsequent visit to the point of sale terminal by the first user device, transfer a media associated with the transaction information to the first user device, and -52-097016-2288instruct a printer to print an item that allows the user device to install the retailer-specific or system-specific, client application, based on the location data. 
	Instant Claim 3. The system of claim 1, wherein in response to determining that the first identification information is associated with information indicating the first user device has installed the retailer-specific or system-specific client application, identify media targeted for the first user device. 
	Instant Claim 4. The system of claim 1, wherein the media hub device is programmed to: 
	transmit the media to the first user device while a transaction is pending, 
	transmit a second media to the first user device via the wireless communication channel when the transaction is complete, and 
transmit an electronic receipt to the first user device via the wireless communication channel, wherein the second media is embedded within the electronic receipt or is provided separately from the electronic receipt”. 
	Claim 5, of the ‘634 Patent recites all the limitations of claim 5 of the instant application “Instant Claim 5. The system of claim 1, wherein the media hub device is further programmed to: obtain a customer identification from a point of sale terminal, the customer identification being used in association with a transaction at the point of sale terminal; 
	store the customer identification in association with the first identification information; and transmit an association between the customer identification and the first identification information to an offer management system via a network”
Claim 6, of the ‘634 Patent recites all the limitations of claim 6 of the instant application 
“Instant Claim 6. The system of claim 1, wherein the system comprises an offer management system, and wherein the offer management system is programmed by one or more second physical processors to: 
	monitor an online activity of the first user device that is separate from activity associated with the media hub device; 
	identify second targeted media for the first user device based on the monitored online activity; and 
	transmit the second targeted media to the first user device”. 
Claim 7, of the ‘634 Patent recites all the limitations of claim 7 of the instant application “Instant Claim 7. The system of claim 1, wherein to identify a second targeted media, an offer management system is further programmed to identify the second targeted media based further on a transaction at the point of sale terminal”. 
	Claim 9, of the ‘634 Patent recites all the limitations of claim 9 of the instant application “Instant Claim 9. The system of claim 1, wherein the identification information includes at least second identification information for a second user device, and wherein the media hub device is further programmed to: 
	determine that the second user device is associated with a second user that is waiting in line for a second transaction at a point of sale terminal to be initiated; and 
	transmit second media to the second user device.”
Claim 10, of the ‘634 Patent recites all the limitations of claim 10 of the instant application “Instant Claim 10. The system of claim 1, wherein the wireless communication channel comprises a short-range wireless communication channel”. 
Similarly Claims 11-17, 19 and 20, of the ‘634 Patent recites all the limitations of claims 11-17, 19 and 20 respectively of the instant application. For the sake of brevity, these limitations are not repeated here.  

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention. 
8.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 3-7, 9-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krapf et al. (US Pub. 2011/0264772 A1) in view of Official Notice and further in view of Volpi (US Pub. 2012/0022944 A1). 
	Claims 1 and 11, Krapf teaches a system and a computer-implemented method for passively monitoring user devices at a location at which at least one media hub device is deployed, the method being implementing on a media hub device comprising one or more physical processors programmed by one or more computer program instructions (See Krapf at least Figures 1-3) to perform the method, the method comprising: passively monitoring, by the media hub device, at a point of sale terminal, one or more user devices on a wireless communication channel (See Krapf at least Abstract, Figures 1-3, Paragraphs 48-52); obtaining, identification information for the one or more user devices, the identification information including at least first identification information for a first user device (See Krapf at least Abstract, Figures 1-3, Paragraphs 48-52 – serial number, a device model number etc.); and determining, whether the first identification information is associated with information indicating the first user device has installed a retailer-specific or system-specific client application on the first user device (See Krapf at least Abstract, Figures 1-3, Paragraphs 57-58).
 	Krapf does not explicitly teach the steps of identifying a location data for the one or more user devices based on a received signal strength via a triangulation and strength of one or more radio-frequency signals in the wireless communication channel; and transmitting, based on identifying a media targeted for the first user device, the media to the first user device via the wireless communication channel, wherein: the media hub device includes a printer associated with the point of sale terminal. 
	Official Notice is taken that identifying a location data for a device based on a received signal strength via a triangulation and strength of one or more radio-frequency signals in the wireless communication channel is old and well-known. This feature helps in identifying location of a device especially in indoor environments. 
	One of ordinary skill in the art would have recognized that applying the features taught by Official Notice, to the known invention of Krapf would have yielded predictable results and resulted in an improved invention. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation to combine is that would have helped in determining the location of a device especially in indoor environments. 
	Krapf in view of Official Notice does not explicitly teach the steps of transmitting, based on identifying a media targeted for the first user device, the media to the first user device via the wireless communication channel, wherein: the media hub device includes a printer associated with the point of sale terminal. 
	However, Volpi teaches the steps of transmitting, based on identifying a media targeted for the first user device, the media to the first user device via the wireless communication channel (See Volpi at least Figures 5-12, 21-24A, Paragraphs 8, 10-21, 76-83, 131), wherein: the media hub device includes a printer associated with the point of sale terminal (See Volpi at least Figures 5-6, 11-12, 21-24A, Paragraphs 240-242, 255, 269).
One of ordinary skill in the art would have recognized that applying the features taught by Volpi, to the (combined disclosures of Krapf and Official Notice) known invention of Krapf would have yielded predictable results and resulted in an improved invention. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation to combine is that would have helped ensure that a consumer only receives non-conflicting media offers during particular time periods (See Volpi Abstract).  
	Claim 3, Volpi teaches the steps wherein in response to determining that the first identification information is associated with information indicating the first user device has installed the retailer-specific or system-specific client application, identify media targeted for the first user device (See Volpi at least Figures 5-12, 21-24A, Paragraphs 8, 10-21, 76-83, 131 - the coupons  can be assigned to accounts linked to specific consumers based on an identification of the consumer's mobile device; a client application implemented on a handheld device; the client application may enable a related handheld device 1002 to communicate with the in-store application server for a plurality of functions such as transactional and media functions, and the like). 	
	Claim 4, Volpi teaches the steps wherein the media hub device is programmed to: transmit the media to the first user device while a transaction is pending (See Volpi at least Figures 5-6, 11-12, 21-24A, Paragraphs 124-125, 266-267), transmit a second media to the first user device via the wireless communication channel when the transaction is complete (Volpi at least Paragraphs 59, 66 – promotional offers after completion of the transaction), and transmit an electronic receipt to the first user device via the wireless communication channel, wherein the second media is embedded within the electronic receipt or is provided separately from the electronic receipt (See Volpi at least Figures 5-6, 11-12, 21-24A, Paragraphs 157, 183, 193-195, 255-257, 282-283) 
	Claim 12, Volpi teaches the steps wherein further comprising: obtaining, by the media hub device, a transaction information associated with a transaction from a point of sale terminal; and storing, by the media hub device, the transaction information in association with the first identification information in a local datastore of the media hub device, wherein a media targeted for the first user device is based on previous transaction information stored in association with the first identification information (See Volpi at least Figures 5-6, 11-12, 21-24A, Paragraphs 9-18).
	Claim 13, Volpi teaches the steps wherein the identification information includes at least second identification information for a second user device, the method further comprising: determining, by the media hub device, that a transaction has completed; determining, by the media hub device, that a second transaction at a point of sale terminal has completed while the second user device is passively monitored; and transmitting, by the media hub device, an invitation to download the retailer- specific or system-specific client application to the second user device via the wireless communication channel (See Volpi at least Figures 5-6, 11-12, 21-24A, Paragraphs 11-19, 83, Claim 20, 23 – online shopping cart, activities external to the retail store, target the media in real-time to the consumer through the promotion channel based on the at least one real time consumer trait).
	Claim 14, Volpi teaches the steps further comprising: obtaining, by the media hub device, a second transaction information associated with a second transaction from a point of sale terminal; and storing, by the media hub device, the second transaction information in association with a second identification information in a local datastore of the media hub device, wherein the second transaction information is stored regardless of whether or not a second user device has accepted an invitation to download the retailer-specific or system-specific client (See Volpi at least Figures 5-6, 11-12, 21-24A, Paragraphs 8-9, 13-16, 18, 63, 74-75, 83, 128-130). 
	Claims 5 and 15, Volpi teaches the steps wherein the media hub device is further programmed to: obtain a customer identification from a point of sale terminal, the customer identification being used in association with a transaction at the point of sale terminal; store the customer identification in association with the first identification information; and transmit an association between the customer identification and the first identification information to an offer management system via a network (See Volpi at least Figures 5-6, 11-12, 21-24A, Paragraphs 9-18). 
	Claims 6 and 16, Volpi teaches wherein the system comprises an offer management system, and wherein the offer management system is programmed by one or more second physical processors to: monitor an online activity of the first user device that is separate from activity associated with the media hub device; identify second targeted media for the first user device based on the monitored online activity; and transmit the second targeted media to the first user device (See Volpi at least Figures 5-6, 11-12, 21-24A, Paragraphs 11-19, 83, Claim 20, 23 – online shopping cart, activities external to the retail store, target the media in real-time to the consumer through the promotion channel based on the at least one real time consumer trait).
	Claims 7 and 17, Volpi teaches the steps wherein to identify a second targeted media, an offer management system is further programmed to identify the second targeted media based further on a transaction at the point of sale terminal (See Volpi at least Figures 5-6, 11-12, 21-24A, Paragraphs 8-9, 13-16, 18, 63, 74-75, 83, 128-130). 
	Claims 9 and 19, Volpi teaches the steps wherein the identification information includes at least second identification information for a second user device, and wherein the media hub device is further programmed to: determine that the second user device is associated with a second user that is waiting in line for a second transaction at a point of sale terminal to be initiated; and transmit second media to the second user device (See Volpi at least Figures 5-6, 11-12, 21-24A, Paragraphs 11-19, 83, Claim 20, 23 – online shopping cart, activities external to the retail store, target the media in real-time to the consumer through the promotion channel based on the at least one real time consumer trait). 
	Claims 10 and 20, Volpi teaches the step wherein the wireless communication channel comprises a short-range wireless communication channel (See Volpi at least Figures 5-6, 11-12, 21-24A, Paragraphs 50-51, 113-117, 197-208, 214-220, 271-273).

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Krapf et al. (US Pub. 2011/0264772 A1) in view of Official Notice and further in view of Volpi (US Pub. 2012/ 0022944 A1) and still further in view of Ramaswamy et al. (US Pub. 2012/0226791 A1). 
	Claim 2, Krapf in view of Official Notice and Volpi does not explicitly teach the step of determining that the first identification information is not associated with information indicating the first user device has installed the retailer-specific or system-specific client application. 
However, Ramaswamy teaches the step of storing, by the media hub device, transaction information associated with the first user device in response to determining that the first identification information is not associated with information indicating the first user device has installed the retailer-specific or system-specific client application (See Ramaswamy at least Figures 1-5, Abstract, Paragraphs 4-6, 31-33, 46, 61-69). 
One of ordinary skill in the art would have recognized that applying the features taught by Ramaswamy, to the known invention of Krapf would have yielded predictable results and resulted in an improved invention. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation to combine is that would have helped inventory, analyze and configure network devices (See Ramaswamy Paragraph 4). 
  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Bruce Mitchell (US Pub. 2020/038792 A1) discloses systems and methods for tracking transactions across multiple payment processing networks, wherein the system is operable to, in one embodiment, receive at least one real-time purchase record and match elements of the real-time purchase record to a consumer profile, wherein the system is operable to provide financing offers, incentives, and rewards based on the matching and the at least one real-time purchase record. 
	(b) Larry, Greenemeir "A positioning System that Goes where GPS Cant" Scientific American, January 23, 2008 (NPL) 
	(c) He, Xu et al. "A novel Radio Frequency Identification three-dimensional indoor positioning system based on trilateral positioning algorithm" Journal of Algorithms & Computational Technology, 2016,  Vol. 10(3) 158–168 (NPL) (Date received by the Journal September 30, 2015)
 
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Narayanswamy Subramanian/
Primary Examiner, 
Art Unit 3695 

July 28, 2022